Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the amendment filed on 3/18/2022.  Claims 1-14 and 19-24 are presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claim(s) 1-6, 8, 11-14, 19-21, 23, 24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over by Chan et al., US Pub. No.20140289201 in view of Mooken et al., US Pub. No.20180061202.
As to claims 1 and 19, Chan discloses a method performed by an electronic device, the method comprising:
receiving, by the electronic device, a request to provide access to the electronic device to a particular user that is not registered as a user of the electronic device and receiving, by the electronic device, authentication credentials for the particular user providing, by the electronic device, the authentication credentials for the particular user to a server system (transmitting a user credential of the device 302 to the electronic device, see fig.3, abstract, [0034] to [0035]),
after providing the authentication credentials, providing, by the electronic device, the authentication credentials for the particular user to a server system, receiving, by the electronic device, data from the server system that (i) indicates that the providing access to the electronic device in a guest mode is authorized, and (ii) indicates a state of an instance of an application installed on a second device for which the particular user is registered as a user (the second computing device serves as a guest-mode instance of the first computing device, see [0052] to [0054]); and 
providing, by the electronic device, access to the electronic device in the guest mode that provides an interface that at least partially recreates the state of the instance of the application installed on the second device for which the particular user is registered as a user (restoring a system state of the electronic device 302 on the device 304, using the user credential and the system data, see [0034] to [0036)). 
Chan does not specifically disclose that the data that indicates that providing access to the electronic device in the guest mode is authorized is based on prior user input selecting a trusted user from a contact list of users provided at a user interface of the second device, wherein the trusted user is a registered user of the electronic device.  However, Mooken discloses that the data that indicates that providing access to the electronic device in the guest mode is authorized is based on prior user input selecting a trusted user from a contact list of users provided at a user interface of the second device, wherein the trusted user is a registered user of the electronic device (implementing security control panel device for controlling any automation devices that have been configured for the GUEST mode or for the guest access, see fig.2, [0015] to [0019]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Mooken’s teachings into the computer system of Chan to monitor user devices because it would have enabled the master user to enable or disable the GUEST mode via the security control panel device or another user interface in a communication network.

As to claim 2, Chan discloses the electronic device has a registered user, and wherein the electronic device blocks access to user data for the registered user in the guest mode (see [0025] to [0027)).

As to claim 3, Chan discloses the electronic device has an instance of the application installed on the electronic device, and wherein the electronic device provides access to a subset of the functionality of the application in the guest mode (see [0034] to [0038)]). As to claim 4, Chan discloses the received authentication credentials comprise credentials that unlock a device for which the particular user is a registered user (user credentials processing, see [0034] to [0041)).

As to claim 5, Chan discloses the received authentication credentials comprise credentials that the particular user designated for allowing access, in the guest mode, to user data of the particular user (see [0050] to [0054}).

As to claim 6, Chan discloses the electronic device is a mobile phone that is not associated with any user account of the particular user (see [0029] to [0034)).

As to claim 8, Chan discloses a method performed by an electronic device, the method comprising: providing, by the electronic device, data indicating a state of an application on the electronic device, wherein the electronic device is registered to a user (implementing a system state of the electronic device 302 on the device 304, using the user credential and the system data, see [0034] to [0035]), and
identifying, by the electronic device, one or more other devices that the user has authorized to provide access to the application, wherein the user is not registered as a user of the one or more other devices and providing, by the electronic device and to the server system or to the one or more other devices, data enabling the user to log in to the one or more other devices to obtain access to the application (restoring the system state of the electronic device 406 by using the system data 430 and the user credential, see [0036] to [0041)). 
Chan does not specifically disclose that the data that indicates that providing access to the electronic device in the guest mode is authorized is based on prior user input selecting a trusted user from a contact list of users provided at a user interface of the second device, wherein the trusted user is a registered user of the electronic device.  However, Mooken discloses that the data that indicates that providing access to the electronic device in the guest mode is authorized is based on prior user input selecting a trusted user from a contact list of users provided at a user interface of the second device, wherein the trusted user is a registered user of the electronic device (implementing security control panel device for controlling any automation devices that have been configured for the GUEST mode or for the guest access, see fig.2, [0015] to [0019]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Mooken’s teachings into the computer system of Chan to monitor user devices because it would have enabled the master user to enable or disable the GUEST mode via the security control panel device or another user interface in a communication network.

As to claim 11, Chan discloses after providing the data enabling the user to log in to the one or more other devices, shutting down the electronic device (turning off device, see [0054)). 

As to claim 12, Chan discloses determining that a particular device of the one or more other devices is within a threshold level of proximity to the electronic device; and indicating, on a display of the electronic device, that the particular device is nearby (see [0042] to [0045)).

 As to claim 13, Chan discloses determining that the particular device is within a threshold level of proximity is based on a wireless signal from the particular device  received by the electronic device or an indication of the location of the particular device from the server system (proximity detection, see [0023] to [0027).

As to claim 14, Chan discloses after indicating that the particular device is nearby, receiving user input indicating authorization to enable access, on the particular device, to an instance of the application with user-specific data for the user; wherein providing the data enabling the user to log in to the one or more other devices comprises sending send data to enable log in of the user on the particular device (see [0042] to [0048)). Claim 19 is rejected for the same reasons set forth in claim 1.

As to claim 20, Chan discloses the first device is a mobile phone of the first user and wherein the second device is a mobile phone of the second user (see [0004] and [0054)).

As to claim 21, Chan discloses determining that the first device is likely inaccessible to the first user, wherein providing the data enabling the second device to present the interface is based on determining that the first device is likely inaccessible to the first user (see [0042] to [0046]).

As to claim 23, Chan discloses determining that the second device is within a threshold level of proximity of the first device; wherein providing the data enabling the second device to present the interface is based on determining that the second device is within
a threshold level of proximity of the first device (proximity detection, see [0023] to [0027) As to claim 24, Chan discloses receiving user credential data for the first user from the second device; and verifying that the user credential data is valid for the first user; wherein providing the data enabling the second device to present the interface is based on verifying that the user credential data is valid for the first user (see [0034] to [(0036)). 

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chan and Mooken as in above and in view of Koss et al., US Pub. No.20150373089.
As to claims 10 and 22, neither Chan nor Mooken specifically discloses determining, by the electronic device, that a battery power level of the electronic device is below a threshold, wherein the data enabling the user to log in to the one or more other devices to obtain access to the application are provided in response to determining that the battery power level is below the threshold, providing the data enabling the user to log in to the one or more other devices comprises sending a message to the server system indicating that the battery power level is below the threshold. However, Koss discloses determining, by the electronic device, that a battery power level of the electronic device is below a threshold, wherein the data enabling the user to log in to the one or more other devices to obtain access to the application are provided in response to determining that the battery power level is below the threshold and providing the data enabling the user to log in to the one or more other devices comprises sending a message to the server system indicating that the battery power level is below the threshold ( indicating a change in battery level relative to a predetermined level, see [0016] to [0018]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Koss’ teachings into the computer system of Chan to process data information because it would have allowed management of the event at the first device from any of the one or more second devices in a communication network.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 3/18/2022, with respect to the rejection(s) of claim(s) under 35 uSC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Mooken et al., US Pub. No.20180061202.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272- 3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KHANH Q DINH/Primary Examiner, Art Unit 2458